Beasley, Judge,
concurring in part and dissenting in part.
A motion for new trial was made and denied, and a timely notice of appeal was filed therefrom within 30 days. OCGA § 5-6-38 (a). After the appeal was docketed in this court, trial counsel, who was appointed to represent defendant on appeal, advised by motion in this court that he had filed in the trial court a motion to withdraw as counsel, because of conflict of interest. The record before us has not been supplemented with this motion.
Assuming that a motion to withdraw is granted, that new counsel *139is appointed, and that new counsel wishes to raise a claim of ineffectiveness of trial counsel, it would have to be by extraordinary motion for new trial because it is too late to amend the original motion for new trial. It has already been denied. An extraordinary motion is permitted by OCGA § 5-5-41. If it is denied, and appellant wishes to pursue the direct appeal of the original judgment as well as the denial of the extraordinary motion, it would have to be upon an amended notice of appeal which adds the denial of the extraordinary motion to the original and timely notice of appeal.
Decided January 19, 1993.
James L. Bass, for appellant.
Roger Queen, District Attorney, for appellee.
In the event new counsel is not appointed or does not see fit to file a challenge to trial counsel’s effectiveness, the case would simply be returned to this court and docketed once again on the original and timely notice of appeal.
I am aware of no authority which would allow or require that the original notice of appeal be “refiled.” Ga. Const. of 1983, Art. VI, Sec. I, Par. IV, does not authorize us to suspend the statutory rules of procedure.
The case should be remanded for the trial court to rule on the motion to withdraw, when our record shows that there is one. We should not direct what should occur thereafter.
I am authorized to state that Judge Johnson and Judge Blackburn join in this opinion.